Appeal by the defendant from a judgment of the County Court, Nassau County (Weinberg, J.), rendered February 2, 2005, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to his plea and the waiver of his right to appeal on the grounds that they were not knowingly, voluntarily, and intelligently made are unpreserved for appellate review (see CPL 470.05 [2]; People v Lopez, 71 NY2d 662, 665 [1988]; People v Pellegrino, 60 NY2d 636, 637 [1983]; People v Thompson, 28 AD3d 498 [2006]; People v Reynolds, 27 AD3d 668 [2006], lv denied 7 NY3d 762 [2006]; People v Fiori, 24 AD3d 687 [2005]). In any event, the record establishes that the *970plea of guilty and waiver of the right to appeal were knowing, voluntary, and intelligent (see People v Garcia, 92 NY2d 869, 870-871 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Seaberg, 74 NY2d 1, 11 [1989]; People v Harris, 61 NY2d 9, 17 [1983]). Additionally, the defendant was provided with the effective assistance of counsel (see People v Benevento, 91 NY2d 708, 714 [1998]; People v Baldi, 54 NY2d 137, 147 [1981]).
The defendant’s waiver of his right to appeal precludes review of his claim that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248 [2006]; People v Hidalgo, supra at 737). Crane, J.P., Luciano, Rivera and Lunn, JJ., concur.